People v Blatchford (2022 NY Slip Op 03147)





People v Blatchford


2022 NY Slip Op 03147


Decided on May 12, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 12, 2022

110609
[*1]The People of the State of New York, Respondent,
vEdward J. Blatchford, Appellant.

Calendar Date:April 15, 2022

Before:Garry, P.J., Clark, Colangelo, Ceresia and Fisher, JJ.

G. Scott Walling, Slingerlands, for appellant.
Michael A. Korchak, District Attorney, Binghamton (Rita M. Basile of counsel), for respondent.

Appeal from a judgment of the County Court of Broome County (Dooley, J.), rendered July 3, 2018, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
In satisfaction of seven drug-related charges, including criminal possession of a controlled substance in the third degree, defendant waived indictment, agreed to be prosecuted by a superior court information and pleaded guilty to the reduced charge of attempted criminal possession of a controlled substance in the third degree. Pursuant to the plea agreement, which required a waiver of appeal, defendant was sentenced, as an acknowledged second felony offender, to a prison term of three years to be followed by two years of postrelease supervision.[FN1] Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Clark, Colangelo, Ceresia and Fisher, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.
Footnotes

Footnote 1: Defendant served his prison sentence and was released from parole supervision in November 2020.